AO 91 (Rev 8/9

 

 

United States District Court sep 39 2019

 

 

SOUTHERN DISTRICT OF TEXAS
MCALLEN DIVISION David J. Bradley, Cleit
UNITED aavaa OF AMERICA CRIMINAL COMPLAINT
Estella Contreras PRINCIPAL United States Case Number:

YOB: 1976 M-19- 234-2-M

(Name and Address of Defendant)

I, the undersigned complainant being duly sworn state the following is true and correct to the best of my

 

knowledge and belief. On or about September 29,2019 in” Hidalgo County, in
the Southern District of Texas defendants(s) did,

(Track Statutory Language of Offense)

knowing or in reckless disregard of the fact that Blanca Iris Hernandez-Orantes and Jose Miguel Herrera-Aguilar, both
citizens of Guatemala, along with four (4) other undocumented aliens, for a total of six (6), who had entered the United
States in violation of law, did knowingly transport, or move or attempted to transport said’aliens in furtherance of such
violation of law within the United States, that is, from a location near Mission, Texas to another location near Mission,

Texas, by means of a motor vehicle,

in violation of Title 8 United States Code, Section(s) 4324(a)(1)(A)(ii) FELONY
I further state that I am a(n) U.S. Border Patrol Agent and that this complaint is based on the
following facts:

On September 29, 2019, a Border Patrol Agent observed several suspected illegal aliens run out from a high dense
vegetation area and get into a blue Ford sports utility vehicle (SUV) near the intersection of Schuerbach Road and

Military Highway in Mission, Texas.

SEE ATTACHED
apn rast dt by Seat} V. GreenBarse, Avsa

adhe 4 (20/14

Continued on the attached sheet and made a part of this complaint: [xles |__|No

LA

Signature of Complainant

 

 

 

Carlos A. Sanchez Border Patrol Agent
Printed Name of Complainant

September 30, 2019 3 «0 ¥ ~ at McAllen, Texas

Date 7 City and State

Peter E. Ormsby _ U. S. Magistrate Judge (LXE Ona

Name and Title of Judicial Officer Signature of Judicial Officer

 
Case 7:19-m-GFFEB°STATES DISTRIEPEOURTS? Pave 2 of 2
SOUTHERN DISTRICT OF TEXAS
McALLEN, TEXAS

ATTACHMENT TO CRIMINAL COMPLAINT:

M-19-2342 -M

RE: Estella Contreras"

CONTINUATION:

The Border Patrol Agent proceeded to drive south towards the aforementioned location, to further
investigate and to conduct an immigration inspection on the occupants. As the Border Patrol Agent was
driving south, the SUV started driving north passing him on Schuerbach Road. At that point the Agent was
able to observe at least two females in the driver and passenger seat. The Agent then performed a U-turn and
noticed the SUV accelerated to approximately 70 miles per hour (MPH) in a 30 MPH zone in an attempt

_ abscond. The Agent proceeded to follow the SUV northbound on Schuerbach Road and activated his
emergency lights after requesting the vehicle registration check. The SUV failed to yield and continue
traveling at speeds of approximately 70 MPH. The SUV was swerving through red lights without using any
form of turn signaling in an attempt to flee from Border Patrol. A Border Patrol Agent was able to observe a
female driver later identified as Estella Contreras on the phone while still driving the vehicle. After a short
pursuit Contreras was forced to stop in the right lane of Expressway 83 Frontage Road due to heavy traffic
conditions.

Agents then approached the vehicle and manually put it on park, turned off the vehicle and extracted
Contreras from the driver seat. Border Patrol Agents also found six more subjects inside the SUV. Border
Patrol Agents conducted an immigration inspection on all subjects and determined the driver Estella
Contreras, was a United States Citizen and that the remaining subject inside the SUV were illegally present
in the United States. All subjects were transported to the McAllen Border Patrol Station to be processed
accordingly.

PRINCIPAL STATEMENT
Estella Contréras was read her Miranda Rights. She understood and agreed to provide a sworn statement
without the presence of an attorney.

Contreras stated she was hired to pick up aliens and was going to receive $50 per alien. Contreras claimed
she was instructed to pick up the aliens near the Butterfly center in Mission, Texas. Once at the pickup
location, Contreras claimed the aliens boarded her vehicle and she began to drive. Contreras stated she was
on the phone attempting to coordinate the drop off location when she noticed an agent trying to pull her
over. Contreras claimed she panicked and kept driving away.

MATERIAL WITNESSES STATEMENTS:
Blanca Iris Hernandez-Orantes and Jose Miguel Herrera-Aguilar were read their Miranda Rights. Both
understood and agreed to provide a sworn statement without the presence of an attorney.

Hernandez, a citizen of Guatemala, stated she made her smuggling arrangements and was to pay
approximately $9,000. After crossing the river in a raft with several other people, Hernandez stated they
were told a blue vehicle would pick them up. When the blue vehicle arrived, Hernandez and the other
subjects boarded the vehicle. Hernandez entered through the front side passenger of the vehicle and the rest
of the group entered through the back doors. Hernandez stated the driver of the blue vehicle was a female.
Hernandez stated the female driver continued to drive after being followed by Border Patrol.

Herrera, a citizen of Guatemala, stated he made his smuggling arrangements and was to pay $9,000. After
crossing the river with several other people, Herrera stated they were told a blue truck would pick them up.
Once the blue truck arrived, Herrera stated they all jumped in and noticed the driver was a female subject.
Herrera claimed the female driver kept driving even after being followed by Border Patrol.

Page 2
